Order entered June 1, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01161-CV

                          IN THE INTEREST OF J.M., A CHILD

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-98-14563-Z

                                         ORDER
       We GRANT appellee’s May 27, 2016 opposed motion for extension of time to file brief

and ORDER appellee’s brief filed no later than August 1, 2016.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE